Case 1:20-cr-00020-TSK-MJA Document 202 Filed 03/11/21 Page 1 of 5 PageID #: 562



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                         Crim. Action No.: 1:20CR20-5
                                                                (Judge Kleeh)

 ASHLEY NICHOLE BENNETT,

                       Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 200],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On February 23, 2021, the Defendant Ashley Nichole Bennett

 (“Bennett”),         appeared    before    United      States     Magistrate      Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count Thirteen of the Superseding Indictment, charging her with

 Distribution of Five (5) Grams or More of Methamphetamine, in

 violation       of     Title     21,     U.S.C.,       Sections       841(a)(1)     and

 841(b)(1)(B)(viii).             This    Court    referred   Defendant’s     plea     of

 guilty to the magistrate judge for the purpose of administering

 the allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding    as    to     whether   the    plea    was   knowingly     and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted. Bennett stated that she understood that

 the magistrate judge is not a United States District Judge, and

 Bennett consented to pleading before the magistrate judge.
Case 1:20-cr-00020-TSK-MJA Document 202 Filed 03/11/21 Page 2 of 5 PageID #: 563



 USA v. BENNETT                                                  1:20-CR-20-5
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 200],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Defendant Bennett’s statements during the plea

 hearing    and   the   Government’s       proffer   establishing     that   an

 independent factual basis for the plea existed, the magistrate

 judge found that Defendant Bennett was competent to enter a plea,

 that the plea was freely and voluntarily given, that she was aware

 of the nature of the charges against her and the consequences of

 her plea, and that a factual basis existed for the tendered plea.

 The magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 200] finding a

 factual basis for the plea and recommending that this Court accept

 Defendant Bennett’s plea of guilty to               Count Thirteen    of the

 Superseding Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.             Neither the Defendant

 nor the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 200], provisionally ACCEPTS Defendant Bennett’s guilty




                                       2
Case 1:20-cr-00020-TSK-MJA Document 202 Filed 03/11/21 Page 3 of 5 PageID #: 564



 USA v. BENNETT                                                  1:20-CR-20-5
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 200],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 plea, and ADJUDGES her GUILTY of the crime charged in Count

 Thirteen of the Superseding Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Bennett, and prepare a presentence investigation

 report for the Court;

       2.    The Government and Defendant Bennett shall each provide

 their narrative descriptions of the offense to the Probation

 Officer by March 22, 2021;

       3.    The presentence investigation report shall be disclosed

 to Defendant Bennett, counsel for Defendant, and the Government on

 or before May 21, 2021; however, the Probation Officer shall not

 disclose any sentencing recommendations made pursuant to Fed. R.

 Crim. P. 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before June 4, 2021;

                                       3
Case 1:20-cr-00020-TSK-MJA Document 202 Filed 03/11/21 Page 4 of 5 PageID #: 565



 USA v. BENNETT                                                    1:20-CR-20-5
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 200],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before June

 18, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and     motions     for   departure   from   the    Sentencing

 Guidelines, including the factual basis for the same, on or before

 June 28, 2021.

       The   magistrate     judge    remanded   Defendant    Bennett    to   the

 custody of the United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Defendant

 on July 12, 2021, at 1:30 P.M., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise     lengthy   sentencing   hearing,   please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.




                                          4
Case 1:20-cr-00020-TSK-MJA Document 202 Filed 03/11/21 Page 5 of 5 PageID #: 566



 USA v. BENNETT                                                  1:20-CR-20-5
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 200],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: March 11, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
